Citation Nr: 0810766	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO. 04-28 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1. Entitlement to service connection for post-operative right 
hip fracture, including as secondary to the service-connected 
disabilities of right foot 2nd metatarsal stress fracture 
residuals and right heel fracture residuals with post-
traumatic ankle arthritis.

2. Entitlement to an increased evaluation for right foot 2nd 
metatarsal stress fracture residuals, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from September 1977 to September 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). This matter was previously before the Board and was 
remanded in May 2007.


FINDINGS OF FACT

1. A right hip disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a right hip disability otherwise related to the 
veteran's active duty service, including as secondary to the 
veteran's service-connected disabilities of right foot 2nd 
metatarsal stress fracture residuals and right heel fracture 
residuals with post-traumatic ankle arthritis.

2. The veteran's service-connected right foot 2nd metatarsal 
stress fracture residuals are manifested by right foot pain 
with pain on palpation and no visible deformity.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a 
right hip disability, to include as secondary to service-
connected right foot 2nd metatarsal stress fracture residuals 
and right heel fracture residuals with post-traumatic ankle 
arthritis, have not been met. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007).

2. The criteria for entitlement to a compensable evaluation 
for the veteran's service- connected right foot 2nd 
metatarsal stress fracture residuals have not been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.72, Diagnostic Codes 5276-5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008). 
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores, slip op. at 5-6. 

In August and October 2003 and May 2007 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate service connection claims, 
increased rating claims, and earlier effective date claims, 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims. 

The notices were not provided until after the rating decision 
on appeal was issued. However, the veteran was not prejudiced 
from this timing error because the veteran's claim was 
readjudicated (see the November 2007 supplemental statement 
of the case) after the veteran received appropriate VCAA 
notice in May 2007. As such, the Board finds that the timing 
error regarding VCAA notice did not affect the essential 
fairness of the adjudication process.

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. January 30, 2008). In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law. Sanders, 487 F.3d at 889. Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008). In this case, the Board again 
finds that the notice error did not affect the essential 
fairness of the adjudication process because the veteran's 
claim was readjudicated in the November 2007 Supplemental 
Statement of the Case after he received appropriate notice of 
the rating criteria for rating foot injuries in the June 2004 
Statement of the Case.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, VA treatment records, and 
appropriate VA medical examinations. As such, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide this claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim.

Analysis

Service Connection Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury. That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice- connected 
disability by a service-connected disability. See 38 C.F.R. 
§ 3.310 (2007). See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995). In the instant case, however, after examining the 
record and the veteran's contentions, the Board finds that 
the veteran has raised no contentions regarding aggravation 
and there is no competent medical evidence suggesting 
aggravation. 

The veteran's service medical records are devoid of reference 
to right hip complaints. Moreover, there is no competent 
medical evidence relating the veteran's current right hip 
disability to his active duty service period. As such, 
entitlement to service connection for a right hip disability 
on a direct service connection basis is not warranted.

The record shows that the veteran injured his right hip in 
1998 while moving a heavy box at work. Although it is not 
entirely clear, it appears that the veteran is contending 
that his service-connected right foot disabilities caused him 
to limp which, in turn, caused the accident which injured his 
right hip.

There are several medical opinions of record which address 
the likelihood of a relationship between the veteran's 
service-connected right foot disabilities and his current 
right hip disability. The Court of Appeals for Veterans 
Claims has held that the Board must determine how much weight 
is to be attached to each medical opinion of record. See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993). Greater weight 
may be placed on one medical professional's opinion over 
another, depending on factors such as reasoning employed by 
the medical professionals and whether or not, and the extent 
to which, they reviewed prior clinical records and other 
evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994). In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998). Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion. See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).

A November 2002 VA examination report shows that the veteran 
reported injuring his right hip in 1998. The examiner opined 
that there was no relationship between the veteran's service-
connected fractures in the right foot and his current right 
hip disability.

A June 2003 document from Dr. Tackett, M.D., states that the 
veteran's right hip fracture in 1998 could be related to the 
old foot fracture in 1977, secondary to chronic limp creating 
degenerative changes in the right hip.

A June 2004 VA examination report also notes the history of 
the veteran's right hip injury in 1988. The report notes that 
the veteran expressed his theory that since he had been 
limping on his right foot for a long time, this weakened his 
right hip. After examining the veteran and reviewing the 
veteran's c-file, the examiner noted that he did not see any 
correlation between the veteran's right foot disability and 
his right hip disability.

In summary, there are two medical opinions which weigh 
against the veteran's claim and one medical opinion which 
weighs in favor of the veteran's claim. The two medical 
opinions which weigh against the veteran's claim contain 
statements which concretely state the likelihood of a 
relationship between the veteran's service-connected right 
foot disabilities and his current right hip disability. On 
the other hand, the one medical opinion which weighs in favor 
of the veteran's claim states only that the veteran's hip 
disability "could be related" to his service-connected 
right foot disabilities. The Board finds that this opinion is 
expressed in terms too speculative to have high probative 
value. 38 C.F.R. § 3.102 provides that service connection may 
not be based on a resort to speculation or even remote 
possibility. See Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); See also Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (physician's statement that the 
veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship). 

As such, the Board finds that the preponderance of the 
competent medical evidence of record weighs against the 
veteran's claim of entitlement to service connection for a 
right hip disability, claimed as secondary to the service-
connected right foot disabilities. Therefore, entitlement to 
service connection for a right hip disability, claimed as 
secondary to service-connected right foot disabilities, is 
not warranted.

Increased Rating Claim

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition. Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991). 

When the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time. See Fenderson v. West, 12 Vet. App. 119 
(1999). A claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

A November 2002 VA examination report reflects that the 
veteran complained his right foot bothered him on occasion 
with ambulation or weightbearing. On physical examination, 
the right foot was not deformed. There was some pain with 
application of pressure over the second tarsal bone. There 
was also mild pain with application of pressure over the 
heel. The diagnoses were residuals of stress fracture of the 
right heel and fracture of the second tarsal bone. An 
accompanying x-ray report showed a tiny calcaneal spur with 
no other focal bony abnormalities. 

A private medical record from June 2003 shows that x-ray 
images of the veteran's right foot revealed no abnormality. 
The osseous structures appeared to be intact and there was no 
fracture or osseous lesion depicted.

A June 2004 VA examination report shows that the veteran 
reported pain in the right foot that caused him to limp. On 
physical examination, the veteran's right foot had 
dorsiflexion to 35 degrees and plantar flexion to 40 degrees 
with no pain in either direction. He had 75% of subtalar 
motion present with pain upon manipulation. He had palpable 
dorsalis pedis pulse and palpable posterior tibial pulse. X-
ray images of the right foot showed arthritis in the subtalar 
joint.

The veteran's disability is currently rated as noncompensable 
under Diagnostic Code 5283 which dictates that moderate 
malunion or nonunion of tarsal or metatarsal bones warrants a 
10 percent disability rating. See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5283. The competent medical evidence of 
record shows that the veteran's metatarsal stress fracture 
disability is manifested by right foot pain with pain on 
palpation and no visible deformity. The competent medical 
evidence demonstrates additional symptomatology of the right 
foot, such as dorsiflexion to 35 degrees and plantar flexion 
to 40 degrees without pain, arthritis of the subtalar joint 
and pain on manipulation of the subtalar joint, but these 
symptoms are attributable to the veteran's right heel 
disability, for which he is separately service-connected. 
Evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14. A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 
(1993). 
As such, the Board finds that the veteran's residuals of a 
right foot metatarsal fracture are manifested only by right 
foot pain with pain on palpation and no visible deformity. 
Thus, there is no competent medical evidence of moderate 
malunion or nonunion of tarsal or metatarsal bones in order 
to warrant a 10 percent disability rating under Diagnostic 
Code 5283. Additionally, there is no competent medical 
evidence of flat foot, weak foot, claw foot, Morton's 
disease, hallux valgus, hallux rigidus or hammer toe in order 
to warrant a compensable disability rating under Diagnostic 
Codes 5276-5282. See 38 C.F.R. § 4.71(a), 5276-5282.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

Service connection for post-operative right hip fracture, 
including as secondary to the service-connected disabilities 
of right foot 2nd metatarsal stress fracture residuals and 
right heel fracture residuals with post-traumatic ankle 
arthritis, is denied.

A compensable evaluation for right foot 2nd metatarsal stress 
fracture residuals is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


